Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 24, 2019

The Court of Appeals hereby passes the following order:

A19A1150. CHARLES FREDERICK TUCKER v. THE STATE.

       Charles Tucker pled guilty to felony murder and other offenses, and the trial
court imposed a sentence of life in prison on the felony murder conviction. After the
trial court denied his motion for reconsideration of the denial of his motion for an out-
of-time appeal, Tucker filed a notice of appeal in which he asserted that jurisdiction
over the appeal lies in the Supreme Court. The appeal nevertheless was transmitted
to this Court. We lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”). Accordingly, Tucker’s
appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/24/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.